In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1606V
                                   Filed: September 19, 2019
                                         UNPUBLISHED


    ROBIN HAMLIN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On October 25, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her November 9, 2016 influneza (“flu”)
vaccination. See Petition at 1-4. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On August 16, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On September 17, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $40,867.76

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(comprised of the following: $40,000.00 for pain and suffering and $867.76 for past,
unreimbursed medical expenses). Proffer at 1. In the Proffer, respondent represented
that petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $40,867.76 (comprised of the following:
$40,000.00 for pain and suffering and $867.76 for past, unreimbursed medical
expenses) in the form of a check payable to petitioner, Robin Hamlin. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                      )
 ROBIN HAMLIN,                                        )
                                                      )
                  Petitioner,                         )
                                                      )    No. 17-1606V
 v.                                                   )    Chief Special Master Dorsey
                                                      )    ECF
 SECRETARY OF HEALTH AND HUMAN                        )
 SERVICES,                                            )
                                                      )
                  Respondent.                         )
                                                      )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On August 16, 2019, Chief Special Master Dorsey issued a Ruling on Entitlement,

finding that petitioner was entitled to vaccine compensation for her shoulder injury related to

vaccine administration (“SIRVA”). Based upon the evidence of record, respondent proffers that

petitioner should be awarded $40,867.76. The award is comprised of the following: $40,000.00

for pain and suffering and $867.76 for past, unreimbursed medical expenses. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $40,867.76, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.
                            Respectfully submitted,

                            JOSEPH H. HUNT
                            Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Deputy Director
                            Torts Branch, Civil Division

                            ALEXIS B. BABCOCK
                            Assistant Director
                            Torts Branch, Civil Division

                            /s/ Mollie D. Gorney
                            MOLLIE D. GORNEY
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington D.C. 20044-0146
                            (202) 616- 4029
                            mollie.d.gorney@usdoj.gov

Dated: September 17, 2019